Citation Nr: 9928402	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-32 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to waiver of recovery of an overpayment in the 
amount of $20,518, to include consideration of whether the 
indebtedness was properly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.  

The Board of Veterans' Appeals (Board) notes that in a rating 
decision in February 1998 the Department of Veterans Affairs 
(VA) Regional Office (RO) denied the appellant's attempt to 
reopen her previously denied claim of service connection for 
the cause of the veteran's death.  To date she has not 
commenced or perfected an appeal of that decision, and so at 
this time the Board has no jurisdiction to review that claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.  

2.  In 1993 the RO discovered that the appellant had earned 
income in 1990, 1991 and 1992 that had not been properly 
reported to VA.  

3.  In 1996 the RO discovered that the appellant had earned 
income in 1993 through October 1996 that had not been 
reported to VA.  

4.  The appellant's pension benefits were adjusted in 1996, 
effective in 1990, based upon previously unreported income 
received by appellant, creating an overpayment that totaled 
$20,518.  

5.  Appellant willfully and intentionally failed to disclose 
income for the period beginning February 1, 1990, and ending 
October 31, 1996.  


CONCLUSIONS OF LAW

1.  The overpayment of pension was properly created.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.963 (1998).   

2.  As the appellant has acted in bad faith, waiver of the 
recovery of the overpayment of pension benefits in the amount 
of $20,518 is precluded.  38 U.S.C.A. § 5302(c) (West 1991); 
38 C.F.R. §§ 1.963(a), 1.965(b) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The appellant is the surviving spouse of a veteran who served 
on active duty from July 1951 to July 1955.  A death 
certificate in the claims folder reveals that the veteran 
died in 1966 from carcinoma of the lung associated with 
phlebitis of the extremities.  At the time of death the 
veteran had no disabilities that had been adjudicated service 
connected by VA.  Appellant applied for dependency and 
indemnity compensation (DIC) or pension in 1970, but the DIC 
claim was denied in 1971 when the RO concluded the veteran's 
death was not related to service.  

In 1981 the appellant again applied for DIC or pension, and 
in July 1981 the claim  for death pension was granted, 
payable at the rate of $277.  The notice letter advised the 
appellant that her pension payments were based on countable 
annual income of $0, and an attachment to that letter advised 
her that she was to immediately notify VA of the source and 
total amount of any change in income, and that if she did not 
do so an overpayment subject to recovery may result.  The 
attachment also reminded her that service connection for the 
cause of the veteran's death was denied in 1971.  

In November 1981 the appellant notified VA that she had 
started work the previous month and had received her first 
paycheck.  She added "Please re-figure my pension 
accordingly."  VA did so.  When she terminated employment in 
1982 she also notified VA, and her death pension payments 
were restored.  It was discovered later that the appellant's 
income was more than originally reported, and an overpayment 
resulted.  Overpayments also occurred in 1983, 1984 and 1985, 
and the appellant's requests for waiver of those overpayments 
were denied by the RO and eventually by the Board in 1987.  

The appellant submitted  VA Forms 21-0518, Improved Pension 
Eligibility Verification Report (Surviving Spouse with No 
Children) (Form 21-0518), in November 1989, December 1990, 
and December 1991 in which she reported she received no 
income from any source.  Based upon that information, the 
appellant was paid nonservice-connected death pension 
benefits.  

The letters notifying the appellant of those awards indicated 
each award was based on VA's review of the information 
regarding income provided by the appellant.  The letters 
added:  "Notify us immediately if there is any change in 
your income or net worth and of any changes in your marital 
status or the number of your dependents."  The appellant did 
not notify VA of any such changes until February 1993, when 
she submitted information that revealed she earned $4,348 in 
1989.  She also added that during 1989 she underwent cancer 
surgery and incurred medical expenses, but did not provide 
additional information regarding the amount of those 
expenses, or how they were paid.  Based on that information, 
the RO informed her that the income she reported in February 
1993 for 1989 created an overpayment.  

In a VA Form 21-0518 submitted in March 1993 the appellant 
again reported having earned no income for the period from 
December 1991 to March 1993.  In June 1993 the RO informed 
the appellant that the income she reported for 1989 exceeded 
the pension income limit, so no pension benefits were payable 
for 1989.  In a letter dated in July 1993 it was explained 
that, as a result of that previously undisclosed income for 
1989, appellant should have received no pension payments for 
the year 1989 because her income that year exceeded the 
pension income limit.  The appellant was also advised that 
the pension income limit for the year beginning December 1, 
1989, was $4,535.  The RO informed appellant that an 
overpayment had resulted for the year 1989 and she would be 
contacted regarding repayment.  The appellant requested 
waiver of that overpayment, asserting she had been ill in 
1989 and unable to provide the income information requested 
until 1993.  The Committee on Waivers and Compromises 
(Committee) reviewed the matter in 1993, and concluded that 
although the appellant was well-versed in regard to the 
requirement that she advise VA of her income and was 
therefore significantly at fault in the creation of the debt, 
her illness reduced any possibility of bad faith.  In light 
of appellant's dire physical and financial condition, waiver 
of that overpayment was granted by the Committee in September 
1993.  

The Board notes that at the same time VA and the appellant 
were addressing the fact that an overpayment was created for 
the year 1989 because appellant had not reported income for 
that year, appellant did not provide updated information 
regarding income for the years 1990, 1991, 1992 or 1993, and 
in February 1993 and again in April 1993 she reported that 
for the years 1993 through 1994 she had or anticipated no 
income.  VA relied upon that information to pay her pension 
benefits, and in a letter dated in April 1994 told her that 
based on her reported income of $0 beginning December 1993 
she would received monthly payments at a rate of $436.  She 
was also told:  

Your rate of VA pension depends on total 
"family" income which includes your 
income and that of any dependents.  We 
must adjust your payments whenever this 
income changes.  You must notify us 
immediately if income is received from 
any source other than that shown above.  
You must also report any changes in the 
income shown above.  Your failure to 
promptly tell VA about income changes may 
create an overpayment which will have to 
be repaid.

In letters dated in September 1995, March 1996 and July 1996 
the RO informed the appellant that it had learned she had 
received income during the years 1990 through 1992, income 
that she had not reported to VA, and that as a result an 
adjustment of her pension benefits was necessary.  Appellant 
was provided an opportunity to verify the income information 
VA had obtained but did not do so.  As a result, that income 
information was used to retroactively reduce her pension 
awards for the years 1990, 1991 and 1992.  Appellant was also 
advised that self employment income in the amount of $3,054 
plus interest income in the amount of $24 would continue to 
be counted and used to calculate her pension award for the 
years following 1992 unless she provided other information in 
that regard.  In a letter dated in December 1996 appellant 
was advised that the total amount of the overpayment for the 
period beginning February 1, 1990, and ending October 31, 
1996, was $20,518.  The Board notes that that amount was 
subsequently revised to $20,106 after $412 in VA payments 
were withheld.  

In response, in a letter dated in December 1996 the appellant 
explained that it "has always been my understanding that my 
receipt of [the veteran's] pension was approved years ago.  
You can imagine my feelings to get a letter from [VA] saying 
I owe the money back! . . . As you are no doubt aware, these 
payments are not enough to maintain any decent standard of 
living, so I have been forced to take on odd jobs when I 
can."  "It was my understanding that to do this was 
certainly all right."  She added that she had suffered from 
ovarian cancer that required emergency surgery, and that she 
had knee and hip injuries that would require surgery, but was 
without insurance.  In response, in February 1997 the RO 
explained that the overpayment occurred because the appellant 
did not report income for the period from February 1990 
through October 1996, and that her December 1996 letter was 
accepted as a request for waiver that would be referred to 
the Committee.  In April 1997 the appellant was sent a VA 
Form 20-5655, Financial Status Report (FSR), but did not take 
advantage of that opportunity to provide current income 
information.  The Committee denied waiver because it found 
the appellant acted in bad faith by failing to inform VA of 
her income during the years in question, particularly in 
light of the fact that she had previously been made aware of 
the requirement that she report any income, and had likewise 
been made aware of the results of her failure to do so.  
Appellant was advised of that decision in May 1997, and in 
response sent correspondence to various VA officials in July 
1997.  That correspondence was accepted as a Notice of 
Disagreement, and in late July 1997 appellant was again 
provided a FSR and asked to complete and return it within 60 
days.  She did not do so.  

In September 1997 she was provided a Statement of the Case in 
which it was explained that the overpayment was created when 
she failed to apprize VA of her income for the period from 
February 1990 through October 1996.  In October 1997 the RO 
received a completed FSR that indicated that as of September 
1997 her husband's Social Security benefits per month were 
$657, and that she was unemployed.  In November 1997 the RO 
received appellant's substantive appeal in which she 
explained that she thought her pension payments were 
"permanent" owing to the veteran's service-related death 
from lung cancer.  She also requested a hearing before a 
traveling member of the Board.  

At a hearing held in June 1999 before the undersigned, 
appellant testified that she took on odd jobs since 1989 and 
that it was her understanding that it was "totally all 
right" to do so.  She said she thought pension payments were 
set up on a permanent basis from the service-connected 
illness that her husband had, and did not know her income was 
a factor in determining the amount of her pension payments.  
She testified that she just did not understand the letters 
she received from VA , and talked to other recipients of VA 
benefits for guidance.  She explained that she met her 
financial needs by getting help from friends and family, and 
had taken odd jobs.  She repeated that she had ovarian cancer 
in the 1980's and was able to take odd jobs beginning in 
1989.  She added that there was no effort on her part to 
defraud the government or obtain unjust enrichment, and that 
she did not know her income was a factor in her pension 
payments.  She confirmed that she did not understand why VA 
kept asking about other income.  At the close of the hearing 
she indicated she would provide current financial 
information, and did so by providing a FSR dated that same 
date that reported monthly salary of $300 and Social Security 
benefits totaling  $679.  

Applicable laws and regulations

It is the responsibility of the pension recipient to notify 
VA of all circumstances that will affect entitlement to 
receive the rate of the benefit being paid, and such notice 
must be provided when the recipient acquires knowledge that 
her income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1).  
In a May 1997 decision, the Committee denied the appellant's 
request for waiver of the overpayment of $20,518, reasoning 
that the indebtedness had arisen due to the appellant's bad 
faith.  As a result, before the Board may determine whether 
equity and good conscience necessitate a waiver, it must 
initially determine whether there exists in connection with 
the claim for a waiver bad faith; if bad faith is found, 
waiver cannot be granted.  38 U.S.C.A. § 5302(c); Smith v. 
Derwinski, 1 Vet. App. 267 (1991).

The collection of any indebtedness may not be waived if, in 
the Secretary's opinion, there exists in connection with the 
claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person 
seeking the waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.963(a).  Bad faith generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA benefits 
program exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the government.  
38 C.F.R. § 1.965(b)(2).  

Analysis

The appellant does not assert she did not earn the income in 
the years 1990 through 1996 that formed the basis for the 
creation of this overpayment.  In fact, when provided the 
opportunity to submit corrected income information, she did 
not do so.  She argues that she did not provide income 
information because it was her understanding that her pension 
payments were made irrespective of any other income she might 
have, so she decided it was not necessary for her to advise 
VA that she had received any other income.  She explained 
that her understanding in that regard came not from 
information provided by VA, but from information provided by 
other individuals in receipt of VA benefits.     

However, the Board notes that appellant was informed in each 
award letter that her pension payments were based on the 
income information she provided to VA.  Each award letter 
also informed her that it was her responsibility to advise VA 
when she had a change of income.  The appellant was provided 
the forms on which to supply that income information and 
there is no question that she received them; indeed, she 
testified that she wondered why VA kept sending them to her.  
See Transcript at page 17.  The Board also notes that prior 
to the current overpayment, the record reflects that other 
overpayments were created in 1983, 1984, 1985 and 1989.  It 
was explained by both the RO and the Board that those 
overpayments were created because the appellant's income was 
excessive, and as a result her pension payments had to be 
retroactively reduced.  Based on the evidence of record, the 
Board finds that the indebtedness totaling $20,518 was 
properly created

The Board has very carefully considered the appellant's 
assertions that she did not know her pension award was based 
on her income, but finds her assertions in that regard are 
not credible.  The record reflects that, in the past when she 
did report income, her pension benefits were reduced or 
suspended, so it is clear that she was aware of the 
consequences of reporting that income.  Concomitantly, it is 
reasonable to infer from the record that she was also aware 
of the consequences of not reporting income accurately, i.e. 
that she would receive benefits at a rate to which she was 
not entitled.  With regard to the appellant's assertion that 
she thought her pension payments were "permanent," the 
Board notes that her basic eligibility for pension has 
clearly been established; that is, she is the unremarried 
surviving spouse of a veteran who served on active duty for 
at least 90 days during a period of war and so in one respect 
her basic eligibility could be considered "permanent."  
However, at no point was she ever advised by VA that the 
amount of payments she received were permanent, and in fact 
the record provides evidence that she was not only advised 
that her pension payments were based on her income, but that 
she was also aware that the payment amounts depended on her 
income. See Appellant's VA Forms 21-4138, Statement in 
Support of Claim, dated in November 1981 and February 1982.  
In light of the extensive evidence of record that the 
appellant was advised on many occasions that such pension 
award was indeed based on her income, and that it was her 
responsibility to advise VA of any change in her income or an 
overpayment would occur, coupled with the fact that prior to 
the current claim for waiver the appellant was involved in 
several other overpayment situations, the Board finds there 
is ample support in the record for a finding of bad faith on 
the part of appellant in the creation of this indebtedness. 

The Board notes appellant's statement that it was her 
understanding that taking odd jobs was "certainly all 
right", and points out that taking odd jobs is certainly all 
right, so long as the income earned from those sources is 
counted for pension purposes and is less than the maximum 
pension income limit, the amount of which income limit was 
included as part of the award letter sent to appellant each 
time there was a change in her award.  The Board has also 
noted appellant's assertions that the payments she received 
were awarded because her husband died from a service-
connected disability, but points out that in 1971 service 
connection for the cause of death was denied and appellant 
was informed of that decision.  In 1981 her attempt to reopen 
that claim was denied, and that denial was confirmed in a 
decision issued by the Board in 1983.  A new attempt to 
reopen that denial was denied in February 1998, so it is 
clear that the appellant has been informed that the veteran's 
death is not service-connected.  

In light of the foregoing, the Board concludes that, despite 
appellant's protestations to the contrary, it is clear she 
was informed by VA that she had to disclose income 
information, that she elected not to do so and that she knew 
or should have known that by failing to disclose income 
information she would, and did, receive pension benefits in 
an amount to which she was not entitled.  The appellant has 
exhibited bad faith.  Accordingly, her request for waiver of 
the recovery of this properly created overpayment must be 
denied.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a), 
1.965(b).    
 


ORDER

The overpayment in the amount of $20,518 was properly 
created, and waiver of its recovery is denied.  


		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

